Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00289-CR

                          Frank Anthony CASTILLO,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2016CR0005W
                   Honorable Steve Hilbig, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED September 4, 2019.


                                        _________________________________
                                        Rebeca C. Martinez, Justice